DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The second figure in Fig. 6 and the second figure in Fig. 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 1, line 37, “portions” should be changed to --portion--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Busskamp et al. (US 2004/0200540 A1) in view of Kashio et al. (US 2015/0210241 A1). Busskamp teaches 5a one-piece woven (paragraphs 0012-0014 and 0018) airbag and a plurality of markers that are formed on the airbag (e.g., Fig. 2), each of the markers being composed of a weave structure that is different from that of surroundings in the airbag (paragraph 0011). “The markers applied to or included in the fabric or woven contour of an OPW before, during or following weaving, e.g. by printing or by marker threads, serve to adapt subsequent processes to the woven contour or the fabric as fiducials, particularly for sensing woven contours of the OPW and subsequent correction of the following steps in the process.” (Paragraph 0018). Busskamp does not teach a plurality of tape members bound around the airbag or that the airbag is configured as a curtain airbag. Kashio teaches an airbag package adapted to be mounted on a vehicle V, the airbag package comprising: 5an airbag 19 in a folded shape; a plurality of markers 30 that are formed on the airbag; and a plurality of tape members 46 that are bound around the airbag at positions of the 10markers for keeping the folded shape of the airbag. The airbag is configured as a curtain airbag that is adapted to be mounted on an 30upper periphery of at least one side window (e.g., W1) of the vehicle; in a flatly developed state, the airbag includes an upper edge, a lower edge and a plurality of mounting tabs 37 that protrude from the upper edge for mounting on the upper periphery of the side window of the vehicle; the airbag includes a rolled portion that is rolled from the lower edge towards the 35upper edge (Figs. 2, 6 and 7); and the markers are located on an outer surface of the airbag package and in a vicinity of the upper .
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616